Summary Calendar
PER CURIAM.*
Michael T. Johnson entered a conditional guilty plea to being a felon in possession of a firearm, reserving the right to appeal the district court’s denial of his motion to suppress the evidence seized from his residence. He argues that the Government failed to meet its burden to prove that he freely and voluntarily consented to the search of his residence. A review of the evidence presented at the evidentiary *96hearing on the motion to suppress indicates that the district court did not clearly err in finding that Johnson freely and voluntarily consented to the search of the residence. See United States v. Tompkins, 130 F.3d 117, 120 (5th Cir.1997). Therefore, the district court’s judgment is AFFIRMED.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.